       Case 3:21-cv-00048-DPM Document 9 Filed 06/15/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MONICA SMITH,                                            PLAINTIFF
#71295

v.                    No: 3:21-cv-48-DPM-JTK

DOES, "Regina"; and
PATRICIA MARSHALL,
Administration, Poinsett County Jail                     DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Smith hasn't paid the $402 filing and administrative fees or
filed a complete in forma pauperis application; and the time to do so
has passed.    Doc. 7.   Her complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
